Citation Nr: 1113884	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-11 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back pain, currently rated as 10 percent disabling.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for lung disease, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim of service connection for headaches.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for a sleep disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an increased rating for chronic maxillary and ethmoid sinusitis, currently rated as 30 percent disabling.  

7.  Entitlement to a compensable rating for lipoma scar of the right buttock.

8.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael Tonder, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from August 1990 to August 1991.  He has additional service in the Army Reserve.

The first four issues listed above come before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The remaining four issues stem from a January 2008 rating decision by the same office.

In February 2010, the Veteran testified before the undersigned at a Travel Board hearing.  The transcript has been associated with the file.

The issues of whether new and material evidence has been received to reopen the claims of service connection for headaches and a sleep disorder, entitlement to service connection for a lung disability, and entitlement to an increased rating for hypertension and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  In a July 2002 rating decision, service connection for a lung disability was denied.  The Veteran did not appeal.

2.  Evidence submitted since the RO's July 2002 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's chronic maxillary and ethmoid sinusitis causes him to have subjective complaints of headaches several times a month, with episodic congestion around his eyes.  It does not cause incapacitating episodes requiring bed rest, chronic osteomyelitis, or near constant sinusitis.  

4.  The Veteran's back disability causes him to have pain in his low back, with subjective complaints of radiating pain in his legs.  He has forward flexion of the thoracolumbar spine greater than 60 degrees, with a combined range of motion of the thoracolumbar spine greater than 120 degrees.  His disability has not caused muscle spasm or guarding severe enough to result in an abnormal gait; or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

5.  The Veteran's lipoma of the right buttock resulted in a superficial and painful scar measuring 3 by 1.5 centimeters, that does not cause limitation of motion or function.  




CONCLUSIONS OF LAW

1.  The RO's July 2002 rating decision which denied service connection for lung disease is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the RO's July 2002 rating decision; thus, the claim of service connection for lung disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The criteria for a rating in excess of 30 percent for chronic maxillary and ethmoid sinusitis have not been met at any time during the appeal.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, Diagnostic Code 6512 (2010).

4.  The criteria for a rating in excess of 10 percent for mechanical low back pain have not been met at any time during the appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.25, 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5242 (2010).

5. The criteria for a 10 percent rating for lipoma of the right buttock have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The agency of original jurisdiction (AOJ) has a duty to notify and assist the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  As an initial matter, with regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for a lung disability, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VA's duties are harmless and nonprejudicial as to that issue.

With respect to the remaining claims being decided herein, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.

The AOJ contacted the Veteran by mail in January 2009 and fully satisfied the duty to notify provisions.  Specifically, the notice informed the Veteran of information and evidence necessary to substantiate the claims for increased ratings and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice also informed the Veteran of information and evidence that governs the assignment of a disability evaluation.  Although this notice was delivered after the initial denial of the claims, the AOJ subsequently readjudicated the claims based on all the evidence in the June 2009 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision. 

Regarding the duty to assist, the Veteran's service treatment records have been obtained, as have pertinent medical records, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Veteran underwent a VA examination in February 2009.  There is no objective evidence indicating that there has been a material change in the service-connected disabilities decided herein since the Veteran was last examined.  38 C.F.R. § 3.327(a).  Furthermore, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination report is thorough and supported by the record.  This examination is adequate as the claims file was reviewed, the examiner reviewed the pertinent history, and examined the Veteran and provided findings in sufficient detail.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist has been fulfilled.

New and Material Evidence to Reopen the Claim of Service Connection for a 
Lung Disability

In a July 2002 rating decision, service connection for lung disease was denied on the basis that the service treatment records did not show treatment for, or diagnosis of, a lung disability.  A second basis was that no current lung disease was found on an April 2002 VA examination.   

The evidence of record at that time included the Veteran's service treatment records, which reflect that on a March 1988 Quad examination, he had no lung disorder.  On his Report of Medical History, the Veteran denied having tuberculosis, asthma, shortness of breath, pain or pressure in the chest, or chronic cough.  On an April 1991 Report of Medical History, the Veteran denied having the same.  On a June 1991 Out Processing examination, the Veteran had no lung disorder.  

Post service treatment included a March 1984 VA examination, at which time the Veteran's respiratory examinations were normal.  There was no diagnosis of a lung disorder.  In July 1999, the Veteran was afforded an additional VA examination.  The chest examination was normal.  The diagnostic impression was "no diagnosis."

The Veteran had also undergone a VA lung examination in April 2002.  At that time, the Veteran related that he had been having lung congestion, cough, sinus congestion, and shortness of breath.  Physical examination yielded a diagnosis of "no lung disease detected at this time."  Also, the chest x-rays were normal.  

Since the July 2002 denial, the Veteran reported that he had problems with breathing in November 2002 correspondence.  This correspondence was accepted as a new claim for VA benefits since the Veteran did not express any intent to appeal the denial of his claim.  38 C.F.R. § 20.201.  He did not express his dissatisfaction or disagreement with the prior rating decision, nor his desire to contest the result of that rating decision.  Rather, the wording of the correspondence indicated current problems with breathing.  He stated that he never had this problem before.   

As the Veteran did not appeal the RO's July 2002 rating decision, it is final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  

The prior final rating decision denied the claim based on the lack of both in-service findings and a current lung disability.  Since the prior final decision, the evidence that has been added to the claims file includes VA clinical records dated in 2008 which diagnose the Veteran as having chronic obstructive pulmonary disease (COPD).  Therefore, the record now includes medical evidence diagnosing a current lung disability.  

The Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court has emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet.App. 110 (2010).  In this case, new and material evidence has been submitted since the RO's July 2002 decision pertaining to the matter of the lack of current disability.  In so far as the previously denied claim of service connection for a lung disability is reopened, the appeal is granted.  The merits of the claim, however, require further development prior to appellate disposition.  Accordingly, they are addressed in the Remand section below.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be discussed fully below, in this case, there has not been a material change in the disability level during the course of the appeal; uniform ratings are warranted.

Chronic Maxillary and Ethmoid Sinusitis

An April 1984 rating decision granted the Veteran service connection for chronic inflammatory sinus disease.  A noncompensable rating was assigned, effective in July 1983.  In an October 1994 rating decision, the rating was increased to 10 percent effective September 1993, based on recent medical evidence.  In an October 1996 rating decision, however, the disability rating was reduced to noncompensable.  In September 2001, the rating was increased to 30 percent.  In June 2007, the RO received the Veteran's claim for an increased rating and denied it in a January 2008 rating decision.  The Veteran appealed this determination.

The Veteran's sinus disability is currently evaluated as 30 percent disabling under Diagnostic Code 6512.  Under the General Rating Formula for Sinusitis, a 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97.

VA records dated in 2008 reveal that the Veteran was recommended for a computerized tomography (CT) of his sinuses due to sinus pain.  The October 2008 study noted that the Veteran was status post bilateral maxillary sinus surgery, markedly hypoplastic right maxillary sinus, minimal mucoperiosteal thickening, and a right nasal septal deviation.  Saline nasal rinses were recommended to the Veteran.  

In February 2009, the Veteran underwent a VA examination.  At that time, he reported that he had previously undergone four sinus surgeries.  His symptoms included sneezing, congestion, watery eyes, a dry and unproductive cough on an intermittent basis, and a yellowish discharge from his sinuses.  He related that the symptoms were worse during the summer.  He indicated that he was not routinely treated with antibiotics and was not sure when his last episode occurred.  He currently used saline sprays with good results and had also used a steroid nasal spray, also with good results.  Physical examination revealed that his nares were patent without drainage or polyps.  The Veteran complained of sinus tenderness to percussion of both maxillary sinuses.  The examiner's assessment was sinusitis.

Concurrent clinical records during the relevant appellate period do not demonstrate significant on-going treatment for sinusitis, such as antibiotic use or bed rest.  

At his hearing, the Veteran related that he had previously undergone nasal surgery, with the last one occurring in 1991.  Currently, he indicated that he had headaches several times a month and also suffered from congestion, particularly up around his eyes, when he slept.  

The Board finds that the Veteran's current symptoms more nearly approximate the rating criteria already assigned for a 30 percent rating rather than the maximum 50 percent rating.  The Veteran has headaches, pain, and episodes of purulent discharge, but neither the records nor the Veteran's testimony demonstrate that he has experienced incapacitating episodes requiring antibiotics or bed rest as contemplated by the rating criteria.  The evidence does not show a diagnosis of chronic osteomyelitis.  Also, the evidence does not show that the disability causes near constant sinusitis.  Rather, he has episodes of sinusitis.  For example, on examination in February 2009, his nares were clear and there was no drainage and there also were no polyps.  The Veteran could not remember his last episode of significant symptoms.  Although the Veteran has undergone surgeries for this disability, they have occurred in the distant past, that is, in 1991, more than 19 years ago.  Accordingly, the preponderance of the evidence is against a schedular rating in excess of 30 percent.  As the disability has remained stable throughout the appeal, staged ratings are not appropriate. 

Mechanical Low Back Pain

The Veteran seeks a higher disability evaluation for his service-connected spine disability.  In an April 1984 rating decision, service connection for mechanical low back pain was granted and assigned a noncompensable rating, effective in July 1983.  In a February 2000 rating decision, the rating was increased to 10 percent, effective in September 1999, under Diagnostic Code 5299-5295.  In October 2002 and April 2003, correspondence was received from the Veteran in which he requested an increased rating for his low back disorder.   In an August 2004 rating decision, the claim for an increased rating was denied on the basis that the Veteran failed to report for multiple VA examination appointments.  The Veteran appealed this determination, asserting that he never received notification of the VA examinations.  He subsequently underwent an examination in February 2009.

Initially, the Veteran's lumbar spine disability was rated under 38 C.F.R. § 4.71a, DC 5295 (2002), the criteria for lumbosacral strain.  Effective September 26, 2003, which falls within the course of this appeal, VA revised the criteria for evaluating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Due to these changes, DC 5295 no longer exists.  

VA's Office of General Counsel (OGC) has indicated that in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it conflicts with the precedents of the United States Supreme Court (Supreme Court) and the Federal Circuit.  Specifically, Karnas is inconsistent insofar as it provides that, when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  Accordingly, the rule adopted in Karnas no longer applies in determining whether a new statute or regulation applies to a pending claim.  

OGC had previously determined that the amended rating criteria, if favorable to the claim, can be applied only for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  While it remains unclear whether the "old" criteria can be applied prospectively, OGC appears to indicate in its VAOPGCPREC 7-2003 opinion that VA is no longer obligated to apply superseded rating schedule provisions prospectively for the period subsequent to the issuance of the revised rating criteria.  Thus, the old criteria will be considered prior to September 26, 2003; the new criteria will be considered thereafter.

In correspondence throughout the appeal, the Veteran has been provided notice of the old and the amended regulations, and he has been given opportunities to submit additional evidence or argument.  See, e.g., June 2009 supplemental statement of the case.  The severity of his disability has been considered in light of each of the sets of regulations.  Therefore, there is no prejudice to the Veteran for the Board to consider these regulations in this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran's disability has been evaluated as 10 percent disabling throughout the appeal.  Prior to September 26, 2003, disabilities of the lumbosacral spine were evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  The Veteran's 10 percent disability rating was granted based on characteristic pain on motion.  The next higher rating of 20 percent was warranted when there was muscle spasm on extreme forward bending, loss of lateral spine motion, unilaterally, in standing position.  The maximum 40 percent rating was appropriate when the strain was severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  

The evidence of record during the appeal period but prior to September 2003 includes two VA examinations in April 2002, including a musculoskeletal examination and a neurological examination.  The Veteran had subjective complaints of radiating pain in his legs; however, on neurological exam, his reflexes were noted to be normal.  He performed range of motion testing without muscle spasms, and with normal lateral bending.  His gait was normal.  An accompanying x-ray of the lumbosacral spine was normal.  VA outpatient clinical records showed treatment for pain and tenderness in the low back, and do not otherwise contradict the findings on examination.  

Functionally, the Veteran did experience pain at the extremes of the range of motion; however, he achieved better than normal motion before experiencing that pain.  Also, he reported walking a mile before experiencing symptoms. 

This evidence does not support a higher rating than 10 percent prior to September 2003 based on the old criteria for lumbosacral strain.  In particular, the absence of muscle spasms on bending, the normal lateral bending and reflexes, and the lack of arthritic changes on x-ray demonstrate that the 10 percent rating was appropriate under the old criteria.  His functional loss is considered in this 10 percent rating, as it contemplates the pain on movement that he was experiencing. 
 
Effective from September 26, 2003, lumbosacral spine disabilities are rated based on the range of motion of the thoracolumbar spine under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  Under that rating formula, the next higher 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  

The 50 and 100 percent ratings are warranted for degrees of unfavorable ankylosis of the thoracolumbar spine.  "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  See id., Note (5).  

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).  The criteria also direct that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

As previously noted, the Veteran did not report to examinations at the outset of his appeal.  However, in February 2009, he did undergo a medical examination.  At that time, the Veteran again presented with complaints of daily pain in his back, with radiating pain into his legs accompanied by numbness.   He achieved 80 degrees of flexion; 25 degrees of extension; 30 degrees of left lateral bending; 25 degrees of right lateral bending; 35 degrees of left rotation; and 40 degrees of right rotation.   This makes for a combined range of thoracolumbar motion of 235 degrees. Although motion was limited by pain, the examiner indicated that there was no additional limitation.  Neurological testing did not reveal radicular pain.  The diagnosis was degenerative disc disease of the lumbar spine without objective evidence of radiculopathy.  

While the outpatient clinical records dated in 2004 show treatment for pain, they do not include ranges of motion.  The Veteran's back was noted to be within normal limits.  June 2005 x-rays of the lumbar spine revealed mild degenerative changes.  September 2008 records documented complaints of muscle spasm, as well as back and leg pain.  As a result, the Veteran underwent a November 2008 neurological consultation.  On further examination, which included a magnetic resonance imaging scan showing minimal degenerative joint disease at L5-S1, the neurologist indicated that the Veteran's pain in his legs was referred back pain and not radicular in nature.  Specifically, the neurologist noted the Veteran's normal reflexes and gait, and concluded that his pain was musculoskeletal in nature, as opposed to neurological.

The Veteran's back disability does not reach the higher level of 20 percent disability under the revised criteria, as his flexion is greater than 60 degrees and his combined range of motion is greater than 120 degrees.  Additionally, there is no evidence of abnormal gait or abnormal spine contour.  While the Veteran has subjective complaints of a neurological nature, examination by a specialist did not reveal a neurological pathology.  Therefore, there are no objective neurological manifestations to rate.  The ratings higher than 20 percent require even more severe limitation of motion, which has not been shown on exam.  Furthermore, as the Veteran maintains some movement in his spine, it cannot be said that there is ankylosis, favorable or unfavorable, warranting a higher rating.  

In short, the Veteran's level of disability in his back most nearly approximates those symptoms addressed by the currently assigned 10 percent rating.   Throughout the length of the appeal, the Veteran's back disability has been relatively stable in terms of the types and severity of his symptoms.  Thus, staged ratings are not appropriate.  Accordingly, the Board finds that a schedular rating in excess of 10 percent is not warranted.  

Lipoma Scar of the Right Buttock

In July 1995, service connection was granted for residuals of the removal of a lipoma of the right buttock.  A non-compensable rating was assigned under DC 7805, effective in January 1995, for the resultant scar.  The Veteran raised the claim for an increased evaluation in June 2007.  In a January 2008 rating decision, the claim was denied.  The Veteran appealed this determination.

At the outset, the Board notes that after the Veteran made a claim for an increased rating for this disability, but during the pendency of his appeal, the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations specifically apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  

Under the regulations for scars prior to the 2008 amendments, DC 7801 was used for deep scars other than those on the head, face, or neck, that caused limitation of motion.  Ratings were provided from 10 to 40 percent based on the size of the scar.  DC 7802 was used for superficial scars other than those on the head, face, or neck, that did not cause limitation of motion.  The sole rating provided for in this code was 10 percent, and it required the scar to cover an area of 144 square inches or greater.

DC 7803 provided a 10 percent rating for scars which are superficial and unstable, while DC 7804 provided a 10 percent rating for scars that are superficial and painful on examination.   Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The notes to the regulation provide that a deep scar is one associated with underlying soft tissue damage.  A superficial scar is one not associated with underlying soft tissue damage.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

The Veteran's scar was examined by VA in February 2009.  At that time, he related that there had been no recurrence of the lipoma which was removed from his right buttock during service.  He indicated that he had intermittent pain in the area of the scar which was transient and would resolve spontaneously.  

Physical examination revealed a 3 by 1.4 centimeter scar in the mid lateral aspect of the right buttock.  There were subjective complaints of pain to palpation.  The scar was superficial and stable.  There was no adherence to the underlying tissue.  The texture of the scar was normal.  There was a very slight depression, but there was no inflammation, edema, or keloid formation, nor was there ulceration or skin loss.  There was no loss of function or loss of motion associated with the scar on the buttocks.  

Based upon all of the evidence, including the treatment records and the Veteran's testimony, his scar meets the criteria for a 10 percent rating as it is superficial and painful.  However, a higher rating is not warranted since the scar is not of sufficient size and does not result in any limitation of motion or other function.  Accordingly, a 10 percent rating, but no more, is warranted.  There is no evidence that the severity of this scar fluctuated during the appeal.  Therefore, a staged rating is not warranted.

Conclusion for Ratings

In determining whether a higher rating is warranted for the service-connected disabilities, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against increased rating for the sinusitis and low back disabilities, but the evidence supports a 10 percent rating for the lipoma scar.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for each of his disabilities considered here.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for his disabilities shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  In pertinent part, the Veteran's symptoms of sinusitis are headaches and congestion, both of which are addressed by the schedule of rating criteria.  His back symptoms include pain and limitation of motion, which are also expressly addressed by the rating criteria.  Lastly, the Veteran's small tender scar does not exhibit any manifestation not contemplated by the rating criteria.  In this case, the rating criteria adequately describe the actual symptoms that the Veteran experiences. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for these disabilities.  Additionally, the evidence does not demonstrate marked interference with employment due to his disabilities beyond what is contemplated in the rating criteria.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture with respect to these disabilities decided herein.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the rating schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

The application to reopen the claim of service connection for a lung disability is granted.  

Entitlement to an increased rating for chronic maxillary and ethmoid sinusitis is denied.  

Entitlement to an increased rating for mechanical low back pain is denied.

Entitlement to a 10 percent rating for lipoma scar of the right buttock is granted, subject to the laws and regulations governing monetary awards.


REMAND

Unfortunately, a remand of the remaining issues is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Service Connection Claims

Headaches and a Sleep Disorder

In a July 2002 rating decision, the agency of original jurisdiction denied service connection for headaches and a sleep disorder.  Service connection for headaches was denied because the service treatment records only reflected one complaint of a headache in February 1983 after the Veteran took Triaminicin, but there was no indication of a chronic headache disability.  Service connection for a sleep disorder was denied on the basis that the service treatment records did not show any complaints or treatment of a sleep disorder.  

In November 2002 correspondence, the Veteran reported that he had problems with headaches and a sleep disorder.  This correspondence was accepted as a new claim for VA benefits since the Veteran did not express any intent to appeal the denial of his claims.  He did not express his dissatisfaction or disagreement with the prior rating decision as well as his desire to contest the result of that rating decision.  Rather, the wording of the correspondence indicated current problems with headaches and a sleep disorder.  He stated that he never had any of these problems before.   

In an August 2004 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the claims of service connection for headaches and a sleep disorder.  The Veteran has appealed those determinations.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (the Court) addressed directives consistent with the Veterans Claims Assistance Act (VCAA) with regard to new and material evidence.  

The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.

In this case, a notice letter was sent to the Veteran in June 2003.  However, it only provided information pertaining to direct service connection.  It did not discuss new and material evidence.  The Veteran was not provided specific notice of what constitutes material evidence in the case at hand.  The failure to provide notice of what constitutes material evidence would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.  Without such notice, a claimant effectively would be deprived of an opportunity to participate in the adjudication process because she or he would not know what evidence was needed to reopen her or his claim.  

Accordingly, this case must be remanded for the claimant to be furnished specific notification of the reason for the prior final denials and of what constitutes new and material evidence.  

Lung Disease

As noted above, the claim for service connection for lung disease has been reopened on the basis that the Veteran has a current diagnosis, COPD.  However, the record does not include a competent opinion as to whether this diagnosis is related to service.  In his testimony before the undersigned, the Veteran contended that his lung disorder is related to service because he worked in the motor pool and was exposed smoke and fumes from the running machines and motors.  His DD-214 confirms that he served as a Petroleum Supply Specialist for two years and nine months and also as a motor transport operator for one year and five months.   He also indicated that he had experienced lung discomfort since that time.  As there is evidence of a current disability, an in-service history of exposure to such fumes, and lay evidence of symptoms since then, it is appropriate to obtain a medical examination and opinion as to whether a relationship exists.

All Service Connection Issues

At his hearing, the Veteran indicated that he had Army Reserve service through 1989.  His service treatment records do not reflect Reserve records.  Although it appears that one attempt was made to obtain these records, there is no evidence that the records were obtained or a negative reply was received.  An additional attempt is required, and efforts to obtain these records must be fully documented for the record.  The Veteran also testified that he had applied for Social Security Administration (SSA) benefits and had a hearing scheduled in March 2010.  It was essentially implied that those records might impact the service connection claims.  As such, the SSA records should be obtained.  

Increased Rating for Hypertension

At his hearing, the Veteran testified that he had received recent VA treatment for his hypertension which has last occurred in February 2010.  The VA records contained in the claims file are dated through October 2008.  Although the Veteran's attorney indicated that these clinical records would be received, they have not.  When reference is made to pertinent medical records, especially records in VA's possession, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  The Veteran stated that he is treated at the Alabama, Pensacola, and Mississippi VA facilities.  In addition, since the Veteran's records are being updated, he should also be afforded a new VA examination.  

TDIU

The outcome of the aforementioned remanded issues might impact the claim for entitlement to a TDIU.  As such, they must be adjudicated first.  In addition, the Veteran and his representative submitted a Vocational Rehabilitation assessment which is pertinent to the TDIU issue.  However, they did not waive initial RO consideration of this evidence.  Nevertheless, additional action is being undertaken and this evidence must be considered by the RO in the readjudication of the TDIU issue.  In that regard, the VA examiner should also be requested to address if the Veteran's service-related disabilities alone prevent him from engaging in a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with Kent compliant notice as to the issues of whether new and material evidence has been received to reopen the claims of service connection for headaches and a sleep disorder.  Specifically, the notice should inform the Veteran of the proper standard by which evidence is judged to be new and material, as well as the bases for the previous denials of the claims. 

2.  Contact the appropriate service departments as well as the National Personnel Records Center to obtain the Veteran's Army Reserve service records dated from 1983 to 1989.  All attempts to obtain these records must be documented in the file.  Negative replies should also be noted if records are unattainable. 

3.  Obtain and associate with the claims file copies of the Veteran's VA clinical records, from October 2008 forward, of his treatment at the Alabama, Pensacola, and Mississippi VA facilities.

4.  Obtain from Social Security Administration a copy of its decision, if there is one, regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

5.  Once the above development has been conducted, schedule the Veteran for the appropriate VA exam or exams to answer the following questions.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand.   

(A)  With regard to lung disease, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lung disability including COPD, had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

The term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

(B) With regard to hypertension, the examiner should determine if the Veteran has hypertension where the diastolic pressure is predominantly 110 or more, or systolic pressure predominantly 200 or more; or if he has diastolic pressure of 120 or more; or if he has  diastolic pressure of 130 or more.

(C) The examiner should also provide an opinion as to whether the Veteran's service-connected disabilities alone prevent him from engaging in a substantially gainful occupation.  The examiner should consider the March 2009 Vocational Rehabilitation report and should provide comment as to that report.

6.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, including the newly submitted March 2009 Vocational Rehabilitation report, as well as any evidence added pursuant to this Remand.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
Bethany L. Buck
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


